Citation Nr: 0423734	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  02-21 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from October 1969 and June 
1971.  This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, in which the RO denied service 
connection for a right hip disorder.  In August 2001, the 
veteran disagreed with the RO's denial, and, following 
issuance of a statement of the case in November 2002, the 
veteran's timely substantive appeal was received in December 
2002.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran, who was awarded a Combat Action Ribbon and a 
Purple Heart Medal, has been awarded service connection for 
fibrous ankylosis, left ankle, with traumatic arthritis and 
residuals of osteomyelitis, as well as service connection for 
numerous shell fragment wound scars and donor site scars.  
The veteran has also been awarded service connection for 
chronic low back pain with degenerative changes which has 
been evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 
(DCs) 5003 and 5292.  The veteran now seeks service 
connection for a right hip disability.

At the time of a March 2002 VA examination, the examiner 
concluded that the veteran had mechanical right hip pain as a 
result of gait impairment due to his service-connected left 
ankle disorder.  The examiner noted that there was tenderness 
to deep palpation in the veteran's right buttock.  The 
examiner also noted that radiological examination disclosed 
"superimposed calcific tendonitis" in the right hip.  The 
RO denied service connection on the basis that mechanical hip 
pain was not a clinical diagnosis, and that pain is not a 
disability for which service connection may be granted.  In 
this case, however, as the examiner has clearly stated that 
the veteran's mechanical right hip pain is due to his 
service-connected disability, it appears that further factual 
development is required before the Board completes appellate 
review.  

In particular, the examiner did not indicate the likelihood 
that the "superimposed" calcific tendonitis in the right 
hip was or was not related to the service-connected antalgic 
gait.  Moreover, it is not clear whether the pain on 
palpation in the right buttock requires a separate evaluation 
from the veteran's paraspinal muscle pain, which is evaluated 
under DCs 5003 and 5292, as pain in the gluteal muscles may 
be evidence of a specific diagnosis so as to warrant a grant 
of service connection for that disability, and it is not 
clear that the veteran's evaluation under DCs 5003 and 5292 
encompasses pain due to gluteal tenderness.  

Further medical examination and opinion is required.  While 
the claim is in REMAND status, the veteran should be 
encouraged to obtain the clinical records of his private 
treatment in 2001, even though those records were not 
previously obtained because VA could not pay for the records 
and the private facility would not provide the records 
without payment for copying.  

Accordingly, the case is REMANDED for the following actions:

1.  Notify the veteran again of the laws 
and regulations governing his claim, what 
information and evidence is required to 
substantiate his claim, including an 
explanation of the requirement of a 
medical diagnosis other than pain, which 
portion of the information and evidence 
he is responsible for and what 
information and evidence VA will assist 
him to obtain or develop.  Advise the 
veteran again that it is his 
responsibility to identify any evidence 
he wants VA to attempt to obtain.  
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002).  In particular, the veteran 
should be advised to identify any records 
that might more specifically describe his 
right hip pain or disability.  

The veteran should be clearly advised of 
the time frame within which he may submit 
evidence to substantiate his claim and of 
the provisions of the Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 
§ 701(b), 117 Stat. 2651, 2670 (Dec. 16, 
2003) (codified at 38 U.S.C.A. 
§ 5103(b)).

In any event, the veteran should be 
specifically asked to provide any 
evidence in his possession or to identify 
any evidence that might be obtained that 
might substantiate his claim.

Any notice given, or action taken 
thereafter, must also comply with 
controlling guidance provided after the 
issuance of this Board decision.   

2.  The veteran should be afforded the 
opportunity to identify any VA or non-VA 
facility at which he has been treated for 
a right hip disorder or pain since March 
2002, the date of the most recent 
clinical records.  

As noted above, the veteran should again 
be advised that he should obtain the 2001 
private records from Gunderson Lutheran 
Medical Center, since VA is not able to 
pay copying charges. 

The veteran should be offered the 
opportunity to identify any treating VA 
or private facility or provider.  
Clinical records from each treating 
facility or provider identified from 
March 2002 to the present should be 
obtained.

3.  The veteran should be afforded VA 
examination(s) of the right hip as 
necessary to determine the nature and 
etiology of each current right hip 
disorder or factor in mechanical hip 
pain.  In particular, if tendonitis, pain 
specific to any muscle or muscle group 
that assists in movement of the right hip 
or right thigh, or other bone, muscle, 
tendon, ligament, or other right hip 
impairment is present, the examiner 
should specifically identify each 
component of mechanical right hip pain 
and should state the likelihood, 
specifically, whether it is at least as 
likely as not, that such manifestation is 
secondary to, due to, caused by, or 
aggravated by, the veteran's antalgic 
gait due to service-connected left ankle 
fusion or due to service-connected low 
back disability secondary to service-
connected left ankle fusion.  
The claims file must be made available to 
the examiner(s) in connection with the 
examination(s) and pertinent documents 
therein reviewed.  Any testing deemed 
necessary should be conducted.  

The complete rationale for all opinions 
expressed and conclusions reached should 
be set forth.

4.  After all necessary development 
described above has been conducted, the 
veteran's claim on appeal should be 
readjudicated.  

5.  If the decision remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case, which must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  The 
veteran and his representative should be 
afforded an appropriate period of time 
for response.  Thereafter, the case 
should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

